

116 HR 6309 IH: Natural Disaster Safe Inmate Relocation Act
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6309IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Ms. Meng introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Federal Emergency Management Agency to encourage States and localities to adopt policies pertaining to the safe relocation of prisoners during major disasters and emergencies.1.Short titleThis Act may be cited as the Natural Disaster Safe Inmate Relocation Act.2.Safe Inmate RelocationThe Administrator of the Federal Emergency Management Agency shall encourage States and localities that receive assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) to adopt policies regarding the safe relocation of prisoners before, during, and after major disasters and emergencies, as appropriate.